DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/22/2021 has been entered into the prosecution for the application. Currently claims 1-15, 20 and 21 are pending examination.
The objection to claim 2 is withdrawn due to the amendment to the claim.
The 112 1st rejection to claim 12 is withdrawn due to the amendment to the claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0204289 of Tao et al in view of US 4,507,181 of Nath et al and US 2010/0108524 of van Mol et al.
 As to claim 1, Tao teaches a method of electroplating aluminum directly on a silicon substrate (Tao, [0005]
preparing an ionic liquid comprising aluminum chloride (AlCl3) and an organic halide (Tao, [0038] – [0042]);
placing the silicon substrate into the ionic liquid, wherein the surface of the silicon substrate is n-type and does not comprise a seed layer (Tao, [0041], [0052] and Figs. 1 and 6); 
depositing aluminum onto the silicon substrate via an electroplating process (Tao, [0042] and [0052]).
Tao does not depositing aluminum onto the silicon substrate via a light-induced electroplating process (i.e. illuminating the silicon substrate such that the light passes through the ionic liquid), wherein the light-induced electroplating process utilizes an applied current that does not exceed a photo-generated current generated by the illumination.
Nath teaches of electrocoating methods including electroplating a silicon substrate with a metal (including aluminum) by utilizing a light induced electroplating process (Nath, Abstract and claim 4).
Nath additionally teaches that the surface of the silicon substrate can be an n-type silicon such that the light source generates a deposition current to deposit the desired metal by self-energized (does not require additional external current) or with minimal external current to deposit the metal without damaging the substrate (Nath, col 10 line 25 thru col 11 line 66, col 12 line 22 thru col 12 line 3 and col 14 lines 25-44).
Nath teaches the proper combination of illumination and power can control the thickness of the deposited layer (Nath, col 14 line 43-44
Additionally van Mol teaches electrodeposition of aluminum from ionic liquids that utilizes a light induced electroplating process (van Mol, [0068] – [0070], [0124] – [0127]).
Van Mol states that the electromagnetic radiation facilitates the deposition of the desired metal without affecting the properties of the substrate and provides a more uniform coating while also being achieved with a smaller electrical potential (thus smaller applied current) for deposition (van Mol, [0124]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao as per Nath and van Mol so as to utilize a light-induced plating process to deposit aluminum on the substrate without damaging the substrate.
As to claim 2, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao additionally teaches cleaning the silicon substrate with at least one of hydrogen fluoride, hydrogen chloride, hydrogen peroxide, ammonium hydroxide and mixtures thereof (Tao, [0044]).
As to claim 3, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao additionally teaches patterning a partially-processed silicon solar cell to expose the silicon substrate (Tao, [0006], [0052] and [0058]).
As to claim 4, Tao in view of Nath and van Mol teaches to the method of claim 3.
Tao teaches the patterning comprises at least one of laser ablation or lithography (Tao, [0052] and [0058]).
As to claim 5, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao additionally teaches cleaning the deposited aluminum with deionized water (Tao, [0043]).
As to claim 6, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao additionally teaches annealing the deposited aluminum to reduce a resistivity (Tao, [0043]).
As to claim 7, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao teaches the desired organic halide (Tao, [0039]).
As to claim 8, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao teaches the process utilizes a two-electrode electrochemical cell system (Tao, [0041]).
As to claims 11 and 12, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao additionally teaches the ionic liquid can broadly be utilized at between 20 [Symbol font/0xB0]C and 200 [Symbol font/0xB0]C, thus disclosing the claimed ranges (Tao, [0042]).
As to claim 13, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao additionally teaches the depositing occurs in an inert ambient atmosphere (i.e. within a dry nitrogen glove box at an ambient temperature (Tao, [0040] – [0042]).
As to claim 14, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao does not teach the wavelength of light.
Nath teaches the light source can include sunlight (thus UV to IR) which discloses the claimed range and should be capable of producing wavelengths of light Nath, col 11 lines 23-53).
van Mol teaches a suitable wavelength for the deposition is chosen specific to the metal and includes UV, vis and IR, thus disclosing the claimed range (van Mol, [0127]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao as per Nath or van Mol so as to utilize the desired wavelength of light to deposit the desired metal.
As to claim 21, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao, Nath and van Mol teach the deposition is in a single tank (Tao, Fig. 1, Nath, Fig. 3 and van Mol, Fig. 3).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Nath and van Mol as applied to claims 8 or 1 above, and further in view of US 8,303,791 of Basker et al.
As to claim 9, Tao in view of Nath and van Mol teaches to the method of claim 8.
Tao teaches the silicon substrate comprises the cathode within the system (Tao, [0041]). Tao also teaches the anode comprises aluminum wires, but not specifically in a mesh shape (Tao, [0041]).
Basker teaches of light facilitated electrodeposition (Basker, col 4 lines 56-64
Basker additionally teaches the anode comprises a wire mesh structure so that the substrate can be illuminated through the solution to facilitate the deposition process (Basker, col 7 lines 5-11 and Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao in view of Nath and van Mol as per Basker so as to utilize the desired anode configuration in order to allow illumination to occur on the substrate through the solution to facilitate the metal deposition.
As to claim 15, Tao in view of Nath and van Mol teaches to the method of claim 1.
Tao does not state the container is transparent or that the illumination is provided below the container by light emitting diodes.
Basker teaches of light facilitated electrodeposition (Basker, col 4 lines 56-64).
Basker additionally teaches one embodiment for light-induced electroplating comprises a transparent bottomed container with a light source comprising LEDs (light emitting diode) provided below the container to facilitate deposition of the desired metal from solution (Basker, col 6 line 41 thru col 7 line 34 and col 8 lines 6-21).
Basker also teaches the light source can be chosen dependent on the desired wavelength required (Basker, col 7 lines 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao in view of Nath and van Mol as per Basker so as to utilize the desired cell configuration in order to allow illumination to occur on the substrate through the solution to facilitate the metal deposition.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Nath, van Mol and Basker as applied to claim 9 above, and further in view of US 2013/0014812 of Fisher et al.
As to claim 10, Tao in view of Nath, van Mol and Basker teach the method of claim 9.
Tao teaches applying a voltage between the anode and cathode to achieve a current between about 10 mA/cm2 and about 20 mA/cm2 (Tao, [0042]).
Tao does not teach the current density between 30-50 mA/cm2.
Fisher teaches to aluminum electrodeposition from ionic liquids, including utilizing a light illumination to facilitate the aluminum deposition (Fisher, [0021] and [0049]).
Fisher additionally teaches that the current density can be between 1 mA/cm2 to 200 mA/cm2 to plate the aluminum (Fisher, [0047] – [0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao in view of Nath, van Mol and Basker as per Fisher so as to be capable of utilizing the desired current density to deposit the aluminum on the substrate (as a predictable result of the deposition process).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0204289 of Tao et al in view of US 4,507,181 of Nath et al, US 2010/0108524 of van Mol et al and US 8,303,791 of Basker et al.
As to claim 20, Tao teaches method for processing a silicon solar cell (Tao, Abstract), the method comprising: 
preparing an ionic liquid comprising aluminum chloride (AlCl3) and 1-ethyl-3- methylimidazolium tetrachloraluminate (EMIm-AlCl4) (Tao, [0039]);  3Serial No. 16/113,822 Docket No. 60980.07300
patterning a partially-processed silicon solar cell to expose an n-type surface of a silicon substrate (Tao, [0057] – [0058]);
cleaning the n-type surface with at least one of hydrogen fluoride, hydrogen chloride, hydrogen peroxide, or ammonium hydroxide (Tao, [0044]);
bringing the n-type surface into contact with the ionic liquid, wherein the n-type surface does not comprise a seed layer (Tao, [0041], [0052] and Figs. 1 and 6);
depositing aluminum onto the silicon substrate via an electroplating process, wherein the electroplating process comprises applying a current between an aluminum back electrode of the partially-processed silicon solar cell and an aluminum counter electrode disposed in the ionic liquid (Tao, [0041] and [0051] – [0052]); 
cleaning the deposited aluminum with deionized water (Tao, [0043]); and 
annealing the deposited aluminum on the silicon substrate to reduce the resistivity of the electroplated aluminum (Tao, [0043]).
Tao does not depositing aluminum onto the silicon substrate via a light-induced electroplating process (i.e. illuminating the silicon substrate such that the light passes through the ionic liquid). Tao also does not specifically teach a mesh aluminum counter electrode or the wavelength of light for deposition.
Nath teaches of electrocoating methods including electroplating a silicon substrate with a metal (including aluminum) by utilizing a light induced electroplating process (Nath, Abstract and claim 4).
Nath additionally teaches that the surface of the silicon substrate can be an n-type silicon such that the light source generates a deposition current to deposit the desired metal by self-energized (does not require additional external current) or with minimal external current to deposit the metal without damaging the substrate (Nath, col 10 line 25 thru col 11 line 66, col 12 line 22 thru col 12 line 3 and col 14 lines 25-44).
Nath teaches the proper combination of illumination and power can control the thickness of the deposited layer (Nath, col 14 line 43-44) and that the light source can be sunlight, thus disclosing the claimed wavelength range (Nath, col 11 lines 23-40).
Additionally van Mol teaches electrodeposition of aluminum from ionic liquids that utilizes a light induced electroplating process (van Mol, [0068] – [0070], [0124] – [0127]).
Van Mol states that the electromagnetic radiation facilitates the deposition of the desired metal without affecting the properties of the substrate and provides a more uniform coating while also being achieved with a smaller electrical potential (thus smaller applied current) for deposition (van Mol, [0124]). van Mol also teaches the wavelength of light can be chosen to deposit the desired metal and includes UV, vis and IR wavelength, thus disclosing the claimed range (van Mol, [0127]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao as per Nath and 
As modified, Tao in view of Nath and van Mol do not teach the use of a mesh counter electrode. 
Tao does teach an aluminum counter electrode made of aluminum wires (Tao, [0041]). 
Basker teaches of light facilitated electrodeposition (Basker, col 4 lines 56-64).
Basker additionally teaches the anode comprises a wire mesh structure so that the substrate can be illuminated through the solution to facilitate the deposition process (Basker, col 7 lines 5-11 and Fig. 5).
Basker also teaches the light source can be chosen dependent on the desired wavelength required (Basker, col 7 lines 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao in view of Nath and van Mol as per Basker so as to utilize the desired anode configuration and light source in order to allow illumination to occur on the substrate through the solution to facilitate the metal deposition.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Applicant’s arguments are moot as the new combination of references discloses the claimed invention. 
It is additionally noted that Tao does not require a seed layer (see MPEP 2123 I and II). 
As to Applicant’s arguments towards Basker and Fisher, these references utilize light induced plating, thus are relevant to the references of Nath and van Mol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794